Burnside, J.
The errors assigned in this case, as to the necessity and expediency of the road, are subjects for the Court of Quarter Sessions; they are not subject to review in this court. We see no error in the court confirming the re-review, and it of course has the approval of this court. The breadth of a public road is to be fixed by the court. It exclusively belongs to the court, and not to the viewers or reviewers; but we think the court acted improvidently in fixing the breadth of the road through the land of the heirs of Henry Keely at thirty-three feet, as that breadth would materially interfere with the mill-race and dwelling-house of the heirs to the Keely tract, and there is no absolute necessity for the public having a road of that width. The public could be accommodated without injuring private property. The proceedings by view, review, and re-review, are distinct matters from the court ordering of what breadth the road should be opened. The order of the court directing the road to be opened and cleared, of the breadth of thirty-three feet, is reversed, so far as the same passes through the lands of the heirs of Henry Keely, deceased; and the proceedings are remanded to the Quarter Sessions, to reconsider and fix such a breadth for the road as will reasonably accommodate the public and do the least injury to private property.
The re-review is confirmed. Order as to the breadth of the road reversed, and proceedings remanded to the Sessions, to re-fix the breadth of the road.